OCWEN LOAN SERVICES, LLC and Deutche Bank National Trust Company as TRustee for the Holders of DSAMP 2002-HE2, Mortgage Pass Through Certificates Series 2002-HE2, Plaintiffs, v. William HEMPHILL, United States Department of Treasury-Internal Revenue Service, Lien Holder; Southern Concrete Materials, Inc., Judgment Creditor; Brevard Concrete Materials, LLC, Judgment Creditor; Kingsway Ready Mix, Inc., Judgment Creditor; and Patrick Cooper, Judgment Creditor, Defendants.Case Reported Without Published OpinionAffirmed.